Notice of Allowance
Notice of Pre-AIA  or AIA  Status
1.        The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

2.        This office action is responsive to Applicant’s Arguments/Remarks Made in an Amendment received on 01/22/2022.

Drawings
3.        The amendments to the drawings dated 01/22/2022 is acknowledged.

Specification
4.        The amendments to the specification dated 01/22/2022 is acknowledged.

Status of Claims
5.        Claims 1-11 are pending in this application.
	Claims 1, and 7-10 are currently amended.
	Claim 11 is newly added.

Claim Objections
6.	In view of Applicant’s argument [Remarks] and amendments filed 01/22/2022, claim objection(s) with respect to claim 1 have been fully considered and the objection is withdrawn.



Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

7.       The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)       the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)       the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., 
(C)       the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.


Such claim limitation(s) is/are:
“an obtainment unit” in claims 1, 5, and 6;
“a specification unit” in claims 1 and 7;
“a display control unit” in claims 1 and 8;

Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
(a)       Claim 1: “an obtainment unit configured to obtain a plurality of pieces of word information based on audio information on the phrase obtained through the microphone” corresponds to ‘controller 300’ (Fig. 3) of ‘smart speaker 102’ implemented Fig. 6 ‘voice obtainment module 604’.  “The voice obtainment module 604 generates audio data by converting user's analog voice picked up by the microphone 308 into a digital signal in a predetermined format like MP3 and by coding the digital signal and stores the audio data concerned into the RAM 303 temporarily.” [0074].

(c)       Claim 1: “a display control unit configured to control the display device” corresponds to Fig. 2 ‘CPU 202’.  “As shown in FIG. 19, the CPU 202 obtains the language setting from the received language-set job information by the data analysis module 502 and determines whether the obtained language setting is "unknown" (a step S1901). As a result of the determination in the step S 1901, when the obtained language setting is "unknown", the language setting switching process proceeds to the step S 1903 mentioned later. As a result of the determination in the step S 1901, when the obtained language setting is not "unknown", the CPU 202 updates the display language of the operation panel 209 (a step S1902).  Specifically, the CPU 202 stores the obtained language setting in an MFP- language-setting storage area in the storage unit 205.” [0153-0154].

If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) 

Examiner’s Statement of Reasons for Allowance
9.         Claims 1-11 are allowed.

10.       The following is an examiner’s statement of reasons for allowance:

Regarding Claim 1:
Claim 1 is allowable over the prior art of record in view of the “means for” language employed and the resultant 112(f) invocation limiting the following to the support as provided in the specification, accordingly none of the prior art searched and of record neither anticipates nor suggests in the claimed combinations:
 “an image forming device configured to form an image on a sheet; a display device configured to display information; a microphone configured to obtain voice; an obtainment unit configured to obtain one or more pieces of word information based on audio information on the phrase obtained through the microphone; a specification unit configured to specify a language using the one or more pieces of word information, and specify a function using the one or more pieces of word information; and a display control unit configured to control the display device to display a function screen corresponding to the specified function without updating a display language in a case where the function is specified by the specification unit and the language is not specified by the specification unit.” along with all the other limitations as required by independent claim 1.


The prior art searched and of record neither anticipates nor suggests in the claimed combinations:
“obtaining a one or more pieces of word information based on audio information on a phrase obtained through the microphone; specifying a language using the one or more pieces of word information, and specifying a function using the one or more pieces of word information; and controlling the display device to display a function screen corresponding to specified function without updating a display language in a case where the function is specified and the language is not specified.” along with all the other limitations as required by independent claim 9.

Regarding Claim 10:
The prior art searched and of record neither anticipates nor suggests in the claimed combinations:
“obtaining a one or more pieces of word information based on audio information on a phrase obtained through the microphone; specifying a language using the one or more pieces of word information, and specifying a function using the one or more pieces of word information; and controlling the display device to display a function screen corresponding to specified function without updating a display language in a case where the function is specified and the language is not specified.” along with all the other limitations as required by independent claim 10.

11.       It follows that claims 2-8, and 11 are then inherently allowable for depending on an allowable base claim.
.       Any comments considered necessary by Applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance."

Conclusion
13.       The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
            Iwasa (US 2020/0175984) discloses an audio-based operation system includes an audio input-output device that receives an audio-based operation performed by a user, a server that receives an instruction corresponding the audio-based operation received by the audio input-output device, an image forming apparatus that executes a job transmitted from the server. The server includes circuitry configured to receive audio-based operation information indicating the audio-based operation received by the audio input-output device, convert the received audio-based operation information into a job interpretable by the image forming apparatus, and instruct the image forming apparatus to execute the job converted from the audio-based operation information..

14.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to NEIL R MCLEAN whose telephone number is (571)270-1679. The examiner can normally be reached Monday-Thursday, 6AM - 4PM, PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Benny Tieu can be reached on 571.272.7490. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/NEIL R MCLEAN/Primary Examiner, Art Unit 2677